CONCURRING OPINION
OSBORNE, Judge.
I concur in the results reached by the majority opinion, however, I do not agree with the method used in reaching the end result. We are becoming increasingly inclined toward the idea of examining cases of this nature as if they were being tried before us initially. If, after a full-blown examination of the facts, we perchance agree with the ‘trial -court-"the opinion is written affirming, casting about trite old slogans such as, “the welfare of the children is controlling,” or “from the whole record the decision doesn’t appear to be clearly erroneous,” and others. The majority opinion herein is a fair example of all of these faults. The rule controlling these cases is that the decree awarding or denying custody will be affirmed unless there is a clear showing of an abuse of judicial discretion on the part of the chancellor. See Skidmore v. Skidmore, 261 Ky. 327, 87 S.W.2d 631; Travis v. Travis, 282 Ky. 215, 138 S.W.2d 336; Price v. Price, 306 Ky. 214, 206 S.W.2d 924; Gambin v. Gambin, Ky., 354 S.W.2d 504; DeSimone v. DeSimone, Ky., 392 S.W.2d 68; Taylor v. Taylor, Ky., 394 S.W.2d 896; Newby v. Newby, Ky., 275 S.W.2d 779; Renfro v. Renfro, Ky., 291 S.W.2d 46 and Wilkey v. Glisson, Ky., 303 S.W.2d 266.
The record herein showing no abuse of discretion, the judgment should be affirmed.